 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MANETIRONY CLERVRAIN,                             No. 2:18-cv-1716 DB P
12                       Plaintiff,
13           v.                                         ORDER AND
14    MARY M. MITCHELL, et al.,                         FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17          Plaintiff, a federal prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983.

18   On December 5, 2018, plaintiff’s first amended complaint was dismissed for failure to comply

19   with the directive of Federal Rule of Civil Procedure 8 that the pleading provide only “a short and

20   plain statement of the claim.” (ECF No. 25.) Instead, plaintiff’s 200+ page pleading was so

21   confusing and convoluted that it was virtually impossible to identify plaintiff’s claims. Plaintiff

22   was, however, granted leave to amend.

23          Plaintiff has now filed three motions that, liberally construed, object to the screening

24   order’s conclusion that the first amended complaint should be dismissed. (ECF Nos. 27-29.) On

25   review, the Court construes two of these motions as motions for reconsideration of a magistrate

26   judge’s order by a district judge pursuant to Local Rule 303(c). Accordingly, the Court will

27   convert its screening order to findings and recommendations.

28
                                                        1
 1          Plaintiff has also filed several other motions, which, like the first amended complaint, are

 2   difficult to decipher. For example, in a motion titled “Motion for Intervention and California

 3   Officials Performance Act,” plaintiff seeks “the issuance ordinance under Fed. R. Civ. P. 15 and

 4   to the laws with respect to the controversy allegations for all the secretary of all the states to

 5   intervene to perform their duties in accordance to the Act established by Congress.” (ECF No.

 6   31.) In his motion titled “Motion for Intervention and California Deportable Act,” plaintiff takes

 7   issue with the “Illicit Trafficking Second Chances Act,” which he claims is unconstitutionally

 8   ambiguous and vague. (ECF No. 32.) And in his motion titled “Motion for Contribution and

 9   California Financial Burdens Act,” plaintiff challenges the “federal officials’ practice of apartheid

10   and criminal enterprise.” (ECF No. 30.) Because the nature of those motions is unclear, each will

11   be denied.

12          Accordingly, IT IS HEREBY ORDERED that:

13          1. The Clerk of Court shall assign a district judge to this case;

14          2. Plaintiff’s December 26, 2018, motions (ECF Nos. 27, 28, and 29) are construed as

15                motions for reconsideration pursuant to Local Rule 303(c);

16          3. Plaintiff’s January 15, 2019, motions (ECF Nos. 30, 31, and 32) are DENIED; and

17          IT IS HEREBY RECOMMENDED that plaintiff’s first amended complaint be dismissed

18   with leave to amend.

19          These findings and recommendations are submitted to the United States District Judge

20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
21   after being served with these findings and recommendations, plaintiff may file written objections

22   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

23   and Recommendations.” Any response to the objections shall be filed and served within fourteen

24   days after service of the objections.

25   ////

26   ////
27   ////

28   ////
                                                         2
 1              Plaintiff is advised that failure to file objections within the specified time may waive the

 2   right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: February 4, 2019

 4

 5

 6

 7
     /DLB7;
 8   DB/Inbox/Substantive/cler1716.recons_misc

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           3
